J-S02017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 SHAUN CHRISTOPHER WILLIAMS                 :
                                            :
                    Appellant               :   No. 1236 EDA 2020


                Appeal from the Order Entered May 6, 2020,
           In the Court of Common Pleas of Northampton County,
            Criminal Division at No(s): CP-48-CR-0000969-1998.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                           Filed: May 20, 2021

      Shaun Christopher Williams appeals from the order denying his “Petition

for Termination of Application of Sexual Offenders Registration & Notification

Act [(SORNA)]” under the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A.

§§ 9541-46. For the reasons stated below, we reverse the PCRA court’s order

and remand for further proceedings consistent with this memorandum.

      The pertinent facts and procedural history are not in dispute. In 1998,

a jury convicted Williams of sexual assault, graded as a felony of the second-

degree. Thereafter, the trial court sentenced Williams to a term of four to ten

years of imprisonment. At the time he committed his crime, Williams was not

subject to any sexual offender registration requirements. While still serving

this sentence, however, Megan’s Law II was enacted, requiring Williams to

register as a sex offender for ten years.
J-S02017-21


       Thereafter, Megan’s Law III was enacted. That law was in effect at the

time Williams was released from prison on March 4, 2008. Under Megan’s

Law III, Williams was subject to lifetime registration.

       In 2012, SORNA was enacted. Under SORNA, Williams was deemed a

Tier III offender and remained subject to a lifetime registration requirement.

       In 2017, the Pennsylvania Supreme Court found that because SORNA’s

registration provisions were punitive in nature, application of them to persons

who committed crimes prior to SORNA’s enactment violated the ex post facto

clause of the Pennsylvania constitution. Commonwealth v. Muniz, 164 A.3d

1189 (Pa. 2017).1 In response, the Pennsylvania legislature enacted SORNA

II. Subchapter I of SORNA II applies to Williams, because he was “convicted

of a sexually violent offense on or after April 22, 1996, but before December

20, 2012, whose period of registration . . . has not expired; or whose

registration requirements under a former sexual offender registration law

have not expired[.]” 42 Pa.C.S.A. § 9799.52.

       Beginning on June 20, 2019, Williams filed two pro se petitions in which

he sought to terminate his registration requirements under SORNA II. On



____________________________________________


1 In 2015, the Commonwealth charged Williams with violating SORNA’s
registration requirements. A jury convicted Williams and he was sentenced to
an aggregate term of 99 to 360 months in prison. On October 4, 2017, we
vacated Williams convictions and sentence based upon Muniz.             See
Commonwealth v. Williams, 179 A.3d 535 (Pa. Super. 2017) (unpublished
memorandum).


                                           -2-
J-S02017-21


December 9, 2019, the trial court appointed counsel, who filed the petition to

terminate at issue. The trial court treated the petition under the PCRA and

dismissed it given its conclusion that he was ineligible for relief under that

statute because he was no longer serving his sentence. See Commonwealth

v. Greco, 203 A.3d 1120 (Pa. Super. 2019); Commonwealth v. Kirwan,

221 A.3d 196 (Pa. Super. 2019).

      This timely appeal followed.     Both Williams and the trial court have

complied with Pa.R.A.P. 1925. Williams now raises the following issues:

         I.     Whether the [trial] court erred in concluding that it
                was without jurisdiction to consider the Petition for
                Termination of Application of [SORNA]?

         II.    Whether the [trial] court erred in failing to conclude
                that the registration requirements of Subchapter I are
                punitive and that the retroactive application violates
                the constitutional prohibition against ex post facto
                laws?

         III.   Whether the [trial] court erred in failing to conclude
                the Subchapter I cannot apply because any period of
                registration under prior laws already expired?

         IV.    Whether relief is required to eliminate internet
                dissemination of sex offender registration information
                as violative of the constitutional prohibition against ex
                post facto law?

Williams’ Brief at 4.

      We need only address Williams’ first issue as we find it dispositive. In

his first issue, Williams contends that the trial court erred in treating his

petition under the PCRA. Whether a person’s claims are cognizable under the

PCRA presents question of law for which our standard of review is de facto,


                                      -3-
J-S02017-21



and ours scope of review is plenary. Commonwealth v Smith, 240 A.3d 657

(Pa. Super. 2020).

      Recently, in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020),

our Supreme Court discussed the correct avenue to challenge a sex offender

registration status and concluded that there was more than one mechanism.

Lacombe, 234 A.3d at 617. The High Court noted that frequent changes to

the relevant statutes, along with complicated requirements and retroactive

applications, made it difficult to establish a single means to challenge

registration requirements that are imposed years after a defendant’s

judgment of sentence became final.       Id. at 617-18.    The Court therefore

concluded: “we decline to find the PCRA, or any other procedural mechanism,

is the exclusive method for challenging sexual offender statutes and we thus

conclude that the trial court had jurisdiction to consider Lacombe’s ‘Petition to

Terminate his Sexual Offender Registration.’” Id. at 618.

      In Smith, supra, this Court recently interpreted Lacombe, and held

that the trial court erred when it treated a pleading seeking removal from

SORNA registry requirements as an untimely PCRA petition. There, we stated:

            For these reasons, we conclude that [Smith’s] Motion for
         Removal was not an untimely PCRA petition.               His
         substantive claims challenging the application of Subchapter
         I of SORNA II’s lifetime registration requirements are not
         cognizable under the PCRA and, thus, not subject to its
         time-bar. We therefore vacate the lower court’s Order and
         remand for the court to consider his claims in the first
         instance.

Smith, 240 A.3d at 658 (footnote omitted).

                                      -4-
J-S02017-21



       Here, Williams was ineligible for post-conviction relief under the PCRA

because he was no longer serving his sentence, and his 2019 PCRA petition

would be patently untimely under that statute.       Because the trial court

believed it lacked jurisdiction, it did not consider the merits of Williams’

substantive claims. In accordance with Smith, we therefore vacate the trial

court’s order and remand for the PCRA court to address Williams’ remaining

issues.2

       Order vacated. Case remanded for further proceedings.      Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/21




____________________________________________


2 We note the Commonwealth concurs with this disposition.                See
Commonwealth’s Brief at 4.


                                           -5-